                  Case 2:19-cv-00473-JCC Document 1 Filed 04/01/19 Page 1 of 5




 1

2

3

4


 5 || UNITED STATES DISTRICT COURT
6 || WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 ? || NORTHWEST ADMINISTRATORS, INC.,
                                                                                 NO.
                                              Plaintiff.
 9
                    V.                                                           COMPLAINT TO COMPEL AUDIT
io || SANTA CATALINA ISLAND COMPANY,
        a Delaware corporation,
11
                                             Defendant.
12


13                               II                               I.
14
                     Plaintiff, Northwest Administrators, Inc., is an organization incorporated
15

        under the laws of the State of Washington, with its principal place of business in
16

^ II King County, and is the authorized administrative agency for and the assignee of

i8 11 the Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").

!9                       II                             II.

                    The Western Conference of Teamsters Pension Trust Fund is an
21
        unincorporated association operating as a Trust Fund pursuant to Section 302 of
22
        the Labor Management Relations Act of 1947, as amended, to provide retirement
23

        benefits to eligible participants.

        COMPLAINT TO COMPEL AUDIT - 1
        G:\01-01999\515\Santa Catalina Island Resort 209049 8-14AComptaint.doc



26
                                                                                          Rcid, McCarthy, Ballew & Leahy, L.L.P,
                                                                                                          ATTORNEYS AT LAW
                                                                                          100 WEST 11ARR.ISON STREET * NORTH TOWKR, SDiTF. WO
                                                                                                      SivVTTLE, WASHiNUTON 98119
                                                                                               TELEPHONE: (206) 285-0464 • FAX: (206)285-8925
                                                                                                               fSriSS^S
              Case 2:19-cv-00473-JCC Document 1 Filed 04/01/19 Page 2 of 5




 I

2                This Court has jurisdiction over the subject matter of this action under

3    Section 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974

4    ("ERISA"), 29 U.S.C. §1132(e)(1) and (f) and under §301 (a) of the Taft-Hartley Act,
5
     29U.S.C.§185(a).
6
                                                                             IV.
 7
                 Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
 8


9
     §1132(e)(2), because the Plaintiff Trust Fund is administered in this District.

10                                                                           V.


11               Defendant, Santa Catalina Island Company Is a Delaware corporation.

12
                                                                             VI.

13
                 Defendant is bound to a collective bargaining agreement with Local 495 of
14
     the International Brotherhood of Teamsters (hereinafter "Local"), under which the
15
     Defendant is required to promptly and fully report for and pay monthly contributions
16

17   to the Trust at specific rates for each hour of compensation (including vacations,

18   holidays, overtime and sick leave) said Defendant pays to its employees who are

19
     members of the bargaining unit represented by the Local (such bargaining unit
20
     members are any of the Defendant's part time or full time employees who perform
21
     any work task covered by the Defendant's labor contract with the Local, whether or
22
     not those employees ever actually join the Local).
23


24

25
     COMPLAINT TO COMPEL AUDIT - 2
     G:\01-01999\515\Santa Catalma Island Resort 209049 8-U-\Complaint,doc



26
                                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                   ATTORNEYS AT LAW
                                                                                   100 Wt:ST HAIUUSON STREET • NORT1 [ TOWER. HUiTE 300
                                                                                                SEATTLE, WASHINOTON WH9
                                                                                        TCLRPHONE: (206) 285-046-t • FAX: (206) 285-8925
                                                                                                        -S'f^S^-.S
                  Case 2:19-cv-00473-JCC Document 1 Filed 04/01/19 Page 3 of 5




                                                                                 VII.
 1

-j, II Defendant accepted the Trust's Agreement & Declaration Agreement ("Trust

3 || Agreement") which provides in part:

4 ]| Each Employer shall promptly furnish to the Trustees or
                 their authorized representatives on demand any and all
                 records of his past or present Employees concerning the
6 || classification of such Employees, their names, Social
                 Security numbers, amount of wages paid and hours
7 |[ worked or paid for, and any other payroll records and
                 information the Trustees may require in connection with
                 the administration of the Trust Fund, and for no other
     || purpose. The Trustees or their authorized
                                 representatives may examine any books and records of
10 || each employer, which the Employer is required to furnish
                 to the Trustees on demand whenever such examination
n [| is deemed necessary or desirable by the Trustees in the
                 proper administration of the Trust. If it becomes
    || necessary for the trustees to retain !egal counsel to
^ II compel an Employer to furnish to, or permit the
                 examination of books, or records or information by, the
14 || Trustees or their representatives, the Employer shall
                 reimburse the Trust fund for ati reasonable attorney's
15 || fees and court costs incurred by the Trust Fund in
                 connection therewith, whether or not legal proceedings
   II were instituted and whether or not such examination
17 || disclosed that the Employer has failed to make
               appropriate or timely Employer Contributions to the Trust
is !t Fund.

19                 ||                             VIII

     II The Trustees of the Western Conference of Teamsters Pension Trust deem
21
        it both necessary and advisable to the proper administration of the Trust that their
22
        authorized representatives examine the Defendant's books and records for the
23

        inclusive period August 1, 2014 through the Present Date to determine if the
24

        COMPLAINT TO COMPEL AUDIT - 3
        a:\01-01999\S15\Santa Catallna Island Resort 209049 8-14-\Comp!s!ntdoc



26 |!
                                                                                        Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                        ATTORNEYS AT LAW
                                                                                        100 WI;ST HAKIUSON STHEET • NORTH TOWER, SUiTE 300
                                                                                                     SEATTLE. WASHINGTON 98119
                                                                                             TELEPi IONE: (206) 285-04M • FAX: (206) 285-8925
              Case 2:19-cv-00473-JCC Document 1 Filed 04/01/19 Page 4 of 5




     Defendant previously reported for and paid to the Trust all of the amounts due for
1

2    the Defendant's employment of members of the bargaining unit represented by the

3    Trust for said period.

4
                                                                              IX.

5
                 Despite notification to the Defendant of the Trustees' desire to conduct an
6
     audit for the period August 1, 2014 through the Present Date, and demands made
7
     upon the Defendant on the Trust's behalf for access to Defendant's records for an
 8


 9
     examination of them for that period, to date the Defendant has failed and refused to

10   make its records available for the thorough examination the Trustees deem

11   necessary and advisable to the proper administration of the Trust.

12
                 WHEREFORE, plaintiff, on the Trust's behalf, prays the court; as follows:
13
                  1. That the Court enter an Order Compelling Audit under which
14
     Defendant shall be directed by the Court, within a specified time, to make available
15

     to the authorized representatives of the Trustees of the Trust for the period August
16

17   1, 2014 through the Present Date:

18
                 »The TAP form needs to be completed and returned with signature.
19
                 •Vendor List is needed to determine what if any Temporary Personnel were
20
                      utilized.
21
                 •Temporary Agency invoices for the period August 1, 2014 through the
22                            Present Date

23               •Roster including each employee's name, social security number, job title,
                       date of hire, date of termination, and applicable transfer date(s).
24

25   COMPLAINT TO COMPEL AUDIT - 4
     G:\01-01999\515\Santa Catatina Island Resort 209049 8-14AComplatnt,doc


26
                                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                    ATFORNEYS AT LAW
                                                                                    100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                                               SEATTLE, WASHINGTON 98119
                                                                                         TELEPHONE; (206) 285-0464 • FAX: (206)285-8925

                                                                                                         ®.^^
               Case 2:19-cv-00473-JCC Document 1 Filed 04/01/19 Page 5 of 5




                 2. Afford to the authorized representatives of the Trustees of the Trust
 1

2    both ample time and opportunity to examine all such materials of Defendant at such

3    time and at such place as shall be convenient to the Trustees' authorized

4    representatives.

 5
                  3. For judgment against the Defendant for:
6
                              A. Ail of the Plaintiff's attorney's fees incurred in gaining auditor
 7
                                           access to Defendant's records;
 8

                              B, Ati of the Plaintiff's costs incurred in gaining auditor access to
 9

10                                         defendant's records, and

11                            C. For such other and further relief as the Court may deem just

12
                                           and equitable.
13
                  DATED this ^^day of March 2019.
14
                                                                               REID, MCCARTHY, BALL^W & LEAHY,
15                                                                             L.L.P.


16

                                                                               Russell J. Reid, W&6A #2560
17
                                                                               Attorney for Plaintiff
18

19

20

21


22


23


24

25
     COMPLAINT TO COMPEL AUDIT - 5
     G.\01-01999\515\yanta Catalina Island Resort 209049 8-14-\Complaint,doc



26
                                                                                             Reid, McCarthy, Ballew & Leahy, L,L,P,
                                                                                                              ATTORNRYSATLAW
                                                                                              100 \WST HA1UUSON STREET • NOH.TH TOWKH, StJlTf^ WO
                                                                                                          SEATTLE, WASHINGTON 98119
                                                                                                   TELEPHONE: (20ft) 2S5.0464 • FAX: (206) 285.8925
